                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF WISCONSIN


JOVAN WILLIAMS,

       Petitioner,

       v.                                                         Case No. 17-CV-602-SCD

SCOTT ECKSTEIN,

       Respondent.


               ORDER DENYING PETITIONER’S MOTION TO STAY


       Jovan Williams is currently incarcerated at Waupun Correctional Institution pursuant

to a 2013 state-court judgment convicting him of felony murder, as a party to a crime, with

armed robbery as the predicate offense. On April 27, 2017, he filed a petition for a writ of

habeas corpus pursuant to 28 U.S.C. § 2254, alleging that he is in custody in violation of the

U.S. Constitution. See ECF No. 1. U.S. District Judge Pamela Pepper, Chief Judge for the

Eastern District of Wisconsin, screened the petition and concluded that there were potentially

three viable, exhausted claims in the petition. ECF No. 7. The matter was reassigned to me

in May 2020, after all parties consented to magistrate-judge jurisdiction under 28 U.S.C.

§ 636(c) and Fed. R. Civ. P. 73(b). See ECF Nos. 30, 33, 34. Williams has requested to stay

his habeas petition while he attempts to exhaust state-court remedies with respect to claims

not raised in his petition. ECF No. 36. His request will be denied.

       A petitioner seeking a federal writ of habeas corpus must first exhaust the remedies

available to him in state court. 28 U.S.C. § 2254(b)(1)(A). District courts may, however, stay

a habeas petition and hold it in abeyance while the petitioner seeks to exhaust state-court



         Case 2:17-cv-00602-SCD Filed 07/08/20 Page 1 of 3 Document 37
remedies with respect to claims not raised in the original petition. See Rhines v. Weber, 544

U.S. 269, 274–76 (2005). This stay-and-abeyance method is used to ensure that the strict one-

year limitations period imposed by the Antiterrorism and Effective Death Penalty Act

(AEDPA) of 1996 does not expire pending exhaustion of claims in state court. See id. at 274–

77 (citing 28 U.S.C. § 2244(d)); see also Tucker v. Kingston, 538 F.3d 732, 734–35 (7th Cir.

2008). However, because “[s]tay and abeyance, if employed too frequently, has the potential

to undermine [the purposes of AEDPA, it] should be available only in limited circumstances.”

Rhines, 544 U.S. at 277. District courts should grant a request to stay a federal habeas petition

and hold it in abeyance only when (1) there is “good cause” for the petitioner’s failure to

exhaust his claims in state court; (2) the unexhausted claims are “potentially meritorious;”

and (3) the petitioner did not engage in “intentionally dilatory litigation tactics.” Id. at 277–

78.

       Williams has not satisfied any of the Rhines criteria. First, Williams has not made any

attempt to explain why he failed to exhaust his claims first in state court. Williams asserts that

“new evidence . . . came up,” ECF No. 36, but he provides no details on what this new

evidence is, how he fortuitously discovered it seven years after his conviction, or why it

matters. Williams also references “other grounds” that he needs to raise in a state collateral

attack, see id., but, again, he does not specify what these grounds are or why he failed to pursue

them in state court earlier. Good cause, therefore, has not been established. Second, given the

sparse details provided in Williams’s motion to stay, I cannot say that his unexhausted claims

are potentially meritorious. In fact, they remain shrouded in mystery.

       Finally, and perhaps most importantly, the district-court record shows that Williams

has not diligently pursued his federal habeas petition. Since the respondent filed his answer

                                                    2


         Case 2:17-cv-00602-SCD Filed 07/08/20 Page 2 of 3 Document 37
in September 2017, Williams has not filed a brief in support of his petition, as ordered by

Judge Pepper. Instead, he filed an unsuccessful motion to appoint counsel, see ECF No. 11;

five requests for an extension of time to file his brief, each for ninety days, see ECF Nos. 14,

17, 19, 21, 23; and a motion to stay the matter indefinitely until the COVID-19 pandemic is

over, see ECF No. 29. Williams has not provided any reason why he waited more than two-

and-a-half years to request to stay this action. Nor has he shown to have taken any substantive

action in state court to pursue additional claims during that time. The latest motion to stay

therefore appears to be another in a long line of attempts by Williams to drag out federal

habeas review, thus frustrating AEDPA’s goal of finality. Stay and abeyance is not

appropriate given these circumstances.

                                       CONCLUSION

       For the reasons given above, the petitioner’s motion to stay, ECF No. 36, is DENIED.

By August 10, 2020, Williams must file a brief in support of his petition. Failure to comply

with this order will result in the dismissal of this case pursuant to Fed. R. Civ. P. 41(b) and

E.D. Wis. Civ. L. R. 41(c).

        SO ORDERED this 8th day of July, 2020.




                                                   __________________________
                                                   STEPHEN C. DRIES
                                                   United States Magistrate Judge




                                                   3


         Case 2:17-cv-00602-SCD Filed 07/08/20 Page 3 of 3 Document 37
